         Case 1:20-cr-00015-PKC Document 39 Filed 05/29/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   May 29, 2020

BY ECF
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Judge Castel:

         Pursuant to the Court’s May 28, 2020 order, the Government writes to inform the Court
that it has no objection to the public disclosure of the defendant’s ex parte and in camera
applications for subpoenas pursuant to Federal Rule of Criminal Procedure 17.



                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York


                                            By:    _______________________________
                                                   Kyle A. Wirshba / Kimberly Ravener /
                                                   Michael Krouse
                                                   Assistant United States Attorneys
                                                   (212) 637-2493 / 2358 / 2279



cc: Brian Klein, Esq. and Sean Buckley, Esq. (counsel for Griffith), by ECF
